*35001ST MOTION 3?OR REHEARING*
June 15, 1937.
Mr. Justice Cordova Davila,
delivered the opinion of the court.
The defendant asks for a reconsideration of our former judgment, and urges that we erred in disregarding and failing to weigh the following special defense set up in the answer to the complaint:
“The plaintiff, Elvira Ramos, on June 19, 1933, for a valuable and sufficient consideration, discharged and released the defendant from all actions, claims, and demands whatsoever to which she might be entitled, as mother with patria potesias over her minor child, Juanita Ramos, by reason of the accident which occurred on June 9, 1933, and of the death of said minor, and acknowledges under oath that the occurrence was only an unfortunate accident, and expressly relieves the defendant from all liability.”
The attitude of the defendant surprises us. That question was never raised before this court. It is true that the plaintiff sought to overcome the defendant’s defense by stating in her testimony before the trial court that she had accepted a check for $50 on the belief that she was receiving said amount from the defendant in payment of the expenses incurred bjr her by reason of the accident. The defendant offered in evidence a document signed by plaintiff Elvira Ramos acknowledging the receipt of $50 and relieving Suce-sión J. Serrallés and the Maryland Casualty Company from all liability in connection with the accident occurred to her daughter.
The trial court rendered judgment for the defendant after hearing the evidence and without making any finding as to the defense set up by the party defendant. The defendant did not request the lower 'court to decide the question raised nor did it take any appeal on this point. In its extensive and *351painstaking brief submitted to this court, the defendant says nothing about this defense. It is after the judgment of the lower court has been reversed that the defendant invokes -the defense which was never raised in the briefs nor at the Nearing had before this court. And it is precisely the party •observing such conduct who now urges us to decide a question which it has impliedly abandoned.
In our opinion, the defendant, who did not call the attention of the lower court to this omission nor take' an .appeal to this court, lacks authority to request a reconsideration of the judgment on the basis of a question not urged in the original hearing.
Regarding the other points relied on by the appellee, we ratify the conclusions- reached in our former opinion and .judgment.
The reconsideration sought must be denied.

 Note. — At the request of Attorney Fernando B. Fornaris, the Court ordered that it should bo notod in the record that said attorney had declined to act for the defendant in connection with the motion for rehearing in this case.